                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 TAKE-TWO INTERACTIVE SOFTWARE,
 INC                                                  Civil Case No. 19-cv-11818
               Plaintiff,
                                                      ANSWER, AFFIRMATIVE DEFENSES
        v.                                            AND COUNTERCLAIMS OF
                                                      DEFENDANT JOHNATHAN
                                                      WYCKOFF TO COMPLAINT
 JOHNATHAN WYCKOFF and JOHN DOES
 1-10,
               Defendants.


               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

       Defendant, Johnathan Wyckoff, by and through undersigned counsel, hereby Answers

Plaintiff’s Complaint and asserts Affirmative Defenses and Counterclaims as follows. Defendant

generally denies all allegations except those specifically admitted.

                                       INTRODUCTION

       Defendant is an enthusiastic player of Plaintiff’s videogames who participated in

modifying (known as “mods” or “modding”) the configuration setting of games it “owns” or has

license to under the Plaintiff’s User Agreement. Modding can impact gameplay in a variety of

ways including by improving graphics quality or by eliminating or changing features as desired.

Modding Plaintiff’s games is a normal and common practice among many video game

enthusiasts. Developers and Publishers typically publish a “mod policy” which explains what

types of mods are allowed.

       Defendant, here, modified the configuration files of games for which it purchased copies.

Defendant believes it was acting in accordance with the Plaintiff’s published policy on “PC

Single-Player Mods” which says that “Take-Two has agreed that it generally will not take legal

action against third-party projects involving Rockstar’s PC games that are single-player, non-
                                                 1
commercial, and respect the intellectual property (IP) rights of third parties.” The full text of

Plaintiff’s policy is attached as Exhibit A (the “PC Single-Player Mods Policy”).

        Defendant has agreed not to release, or redevelop and release, any of its mods for

Plaintiff’s games.

        Defendant requests that this matter be referred for Arbitration per the binding arbitration

clause contained in Plaintiff’s User Agreement.

                                                ANSWER

        1.      Denied. Defendant developed the mods in compliance with the guidelines issued

by Plaintiff on Rockstar Games’ website, 1 attached as Exhibit A (the “PC Single-Player Mods

Policy”). Defendant relied on Plaintiff’s PC Single-Player Mods Policy. Defendant generally

denies the remaining allegations.

        2.      Denied. Defendant lacks sufficient information to form an assertion as to Plaintiff’s

role in publishing, developing, and distributing interactive entertainment software.

        3.      Denied. Defendant developed the mods to be within the mod guidelines issued by

Plaintiff as expressed in the PC Single-Player Mods Policy. Defendant generally denies the

remaining allegations.

        4.      Denied. Defendant’s Red Dead Redemption II (RDRII) mod did not contain maps

from the original Red Dead Redemption (RDRI) game. Defendant generally denies the remaining

allegations.

        5.      Denied. Defendant specifically denies Plaintiff’s description of the Red Dead

Redemption Damned Enhanced Project (RDR-DEP). Plaintiff appears to be describing a previous

mod (RDRV) that was abandoned in 2017 at the request of the Plaintiff. Defendant generally


1
 https://support.rockstargames.com/articles/115009494848/PC-Single-Player-Mods (have Adobe print of page,
saved Feb 11)
                                                      2
denies the remaining allegations.

       6.      Admitted in part and denied in part. Defendant affirms that it took steps to prevent

players from modifying its files to allow use in multiplayer or online games as detailed in

Plaintiff’s “PC Single-Player Mods Policy”. Defendant denies that it is easy to circumvent these

safeguards or that it is responsible for other players’ alleged modifications. Defendant generally

denies the remaining allegations.

       7.      Denied. Defendant asserts that it is a hobbyist and worked on the project without

expecting or soliciting compensation for the mod. Defendant generally denies the remaining

allegations.

       8.      Admitted in part and denied in part. Defendant affirms it had communication with

Plaintiff and asserted its desire to create mods in compliance Plaintiff’s PC Single-Player Mod

Policy. Denied that it ever intended to “leak” the project files. Defendant generally denies the

remaining allegations.

       9.      Denied. Defendant asserts that it developed the mods to be within the PC Single-

Player Mod Policy issued by Plaintiff. Defendant no longer has access to the mod project files and

does not intend to redevelop them. Defendant generally denies the remaining allegations and

conclusions of law.

                                                 PARTIES

       10.     Denied. Defendant lacks sufficient information to form an assertion as to the

formation or location of Plaintiff’s business.

       11.     Admitted.

       12.     Defendant lacks information and belief as to the John Doe defendants. Defendant

denies that any other person was involved in the mods. Defendant generally denies the remaining

allegations and conclusions of law.
                                                 3
                                     JURISDICTION AND VENUE

       13.     Denied. Defendant denies that it has injured Plaintiff in any way. Plaintiff’s User

Agreement contains a binding arbitration clause that requires the parties to adjudicate their dispute

with “Judicial Arbitration Mediation Services, Inc. (“JAMS”) pursuant to the JAMS Streamlined

Arbitration Rules and Procedures effective July 1, 2014 (the “JAMS Rules”)”. ECF No. 1 Ex. 4.

Defendant generally denies Plaintiff’s conclusions of law and remaining allegations.

       14.     Denied. Defendant denies that it has injured Plaintiff in any way. Defendant

generally denies Plaintiff’s conclusions of law and remaining allegations.

       15.     Denied. Defendant denies receiving any compensation for its mod projects.

Defendant generally denies Plaintiff’s conclusions of law and remaining allegations.

       16.     Admitted that Defendant has accepted the End-User-License-Agreement. Denied

that Defendant has the capacity to contract.

                   ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF

Take-Two and Its Award-Winning Video Games

       17.     Denied. Defendant lacks sufficient information to form an assertion as to the

Plaintiff’s popularity or business history.

       18.     Denied. Defendant lacks sufficient information to form an assertion as to Plaintiff’s

business practices nor accolades.

       19.     Denied. Defendant lacks sufficient information to form an assertion as to Plaintiff’s

ownership of various game titles.

       20.     Denied. Defendant lacks sufficient information to form an assertion as to the

copyright registration of Grand Theft Auto V.

       21.     Denied. Defendant lacks sufficient information to form an assertion as to the

copyright registration of Red Dead Redemption I.
                                                 4
       22.     Denied. Defendant lacks sufficient information to form an assertion as to the

copyright registration of Red Dead Redemption II.

       23.     Denied. Defendant lacks sufficient information to form an assertion as to the

Plaintiff’s involvement in game development and the value of the games listed.

Take-Two’s User Agreement and Terms of Service

       24.     Admitted.

Prohibitions on Copying or Modification

       25.     Admitted.

       26.     Denied. Defendant lacks knowledge or information to form a belief as to Plaintiff’s

conclusions of law. Defendant denies breaching the User Agreement. Defendant generally denies

Plaintiff’s remaining allegations.

Defendants Affirmatively Accepted the User Agreement and Terms of Service

       27.     Admitted that Defendant clicked through the acceptance of the User Agreement.

Denied that Defendant has the capacity to contract. Defendant reasserts that it followed the PC

Single-Player Mod Policy in good faith.

       28.     Denied. Defendant lacks knowledge and information to form a belief about John

Doe defendants. Defendant denies that any other person was involved in the mod projects at issue.

User Agreement and Terms of Service Notifications for GTAV

       29.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       30.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.
                                                5
       31.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       32.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       33.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       34.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       35.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       36.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       37.     Admitted as to Defendant Wyckoff.

       38.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       39.     Admitted.

User Agreement and Terms of Service Notifications for RDRII
                                              6
       40.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       41.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       42.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       43.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       44.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       45.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       46.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       47.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.
                                              7
       48.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       49.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

       50.     Admitted as to Defendant Wyckoff. Defendant lacks knowledge and information

to form a belief about John Doe defendants. Defendant denies that any other person was involved

in the mod projects at issue.

The Infringing Programs

       51.     Admitted.

       52.     Denied. Defendant’s Red Dead Redemption II (RDRII) mod did not contain maps

from the original Red Dead Redemption (RDRI) game. Defendant reasserts that it followed the

PC Single-Player Mod Policy in good faith. Defendant generally denies the remaining allegations.

RDRII Project

       53.     Denied. Defendant’s Red Dead Redemption II (RDRII) mod did not contain maps

from the original Red Dead Redemption (RDRI) game. Defendant reasserts that it followed the

PC Single-Player Mod Policy in good faith. Defendant generally denies the remaining allegations.

       54.     Admitted.

       55.     Admitted.

       56.     Admitted that Defendant posted the video. Otherwise, Denied. Defendant was not

importing maps from RDRI as the maps already exist in the RDRII game and just need to be

enabled. Defendant reasserts that it followed the PC Single-Player Mod Policy in good faith.

Defendant generally denies the remaining allegations.
                                               8
       57.     Admitted that Defendant posted the tweet. Otherwise, Denied. Defendant’s tweet

is referring to content that is within Plaintiff’s existing RDRII game files. Defendant reasserts that

it followed the PC Single-Player Mod Policy in good faith. Defendant generally denies the

remaining allegations.

       58.     Admitted in part and Denied in part. Defendant admits that it worked on a previous

mod which it abandoned in compliance with the requests of Plaintiff. Defendant denies committing

willful copyright infringement as the Plaintiff has provided guidelines for acceptable mods.

Defendant reasserts that it followed the PC Single-Player Mod Policy in good faith. Defendant

generally denies the remaining allegations.

       59.     Admitted as to Plaintiff’s description of the RDRV project. Defendant abandoned

that mod project when requested by Plaintiff in 2017.

       60.     Admitted in part and denied in part. Admitted that Defendant complied with

Plaintiff’s request that it cease working on the RDRV mod project. Denied that the RDRII and

RDR-DEP projects are infringing. Defendant reasserts that it followed the PC Single-Player Mod

Policy in good faith.

       61.     Admitted that Defendant made the statement. Denied that Defendant ever actually

worked on, completed, or released any mod that enabled a GTAV map in RDRII. Defendant

reasserts that it followed the PC Single-Player Mod Policy in good faith.

       62.     Admitted in part and denied in part. Defendant admits the tweet and that its mod

was developed to prevent multiplayer and/or online play in compliance with Plaintiff’s PC Single-

Player Mod Policy. Denied that it used or imported maps from RDRI. Defendant reasserts that it

followed the PC Single-Player Mod Policy in good faith.

       63.     Denied. Defendant’s method of preventing online or multiplayer use is not easy to

circumvent. Defendant lacks knowledge and information sufficient to form a belief about
                                                  9
Plaintiff’s conclusions. Defendant reasserts that it followed the PC Single-Player Mod Policy in

good faith. Defendant generally denies the remaining allegations.

       64.     Denied. Defendant followed the PC Single-Player Mod Policy in good faith.

RDR-DEP

       65.     Admitted.

       66.     Admitted.

       67.     Admitted.

       68.     Admitted.

       69.     Admitted as to the screenshot. Defendant denies creating an unauthorized copy.

Defendant followed the PC Single-Player Mod Policy in good faith.

       70.     Admitted as to the screenshot. Defendant denies creating an unauthorized copy.

Defendant denies uploading its mod projects to a third-party. Defendant followed the PC Single-

Player Mod Policy in good faith. Defendant generally denies the remaining allegations.

       71.     Admitted as to the screenshots and that Defendant modified RPF files. Defendant

followed the PC Single-Player Mod Policy in good faith. Defendant generally denies the remaining

allegations.

       72.     Admitted as to the screenshot. Denied as to any remaining allegations. Defendant

reasserts that it followed the PC Single-Player Mod Policy in good faith.

       73.     Admitted. Defendant reasserts that it followed the PC Single-Player Mod Policy in

good faith.

       74.     Denied. Defendant relied on the PC Single-Player Mod Policy in good faith.

       75.     Admitted as to the screenshots. Denied that Defendant was using tools from the

RDRV mod project. Defendant previously ceased work on the RDRV project at Plaintiff’s request.

Defendant is not using any Grand Theft Auto V (GTAV) code.
                                               10
       76.     Denied. Defendant relied on the PC Single-Player Mod Policy in good faith. The

mod never used tools from RDRV nor content from GTAV.

       77.     Admitted as to the screenshots. Denied that Defendant was creating an

impermissible mod. Defendant relied on the PC Single-Player Mod Policy in good faith.

       78.     Denied. Plaintiff allows mods per its PC Single-Player Mod Policy. Defendant’s

mod cannot be used with multiplayer modes and cannot be circumvented. Defendant relied on the

PC Single-Player Mod Policy in good faith.

       79.     Affirmed in part and denied in part. Denied that the mod was ever released.

Admitted that mods are typically distributed to users, who could copy its modifications. Denied

that anything other than the single-player aesthetic would be altered as the game play and

mechanics are untouched. Defendant relied on the PC Single-Player Mod Policy in good faith.

       80.     Denied. RDR-DEP does not use any content from GTAV and was developed within

the modding guidelines issued by Plaintiff. Denied that Defendant’s mod projects were created

without permission. Defendant relied on the PC Single-Player Mod Policy in good faith.

       81.     Denied that Defendant has breached Plaintiff’s User Agreement. Defendant relied

on the PC Single-Player Mod Policy in good faith.

Defendants’ Infringement is Willful and in Utter Disregard of Take-Two’s Rights

       82.     Denied. Defendant asserts that it developed the mod within the guidelines issued

by the Plaintiff. Defendant will not restart work on the now-lost mod files and has expressly agreed

to same. Defendant relied on the PC Single-Player Mod Policy in good faith.

       83.     Affirmed. Defendant agreed to stop working on a project at the request of the

Plaintiff. Defendant did stop working on the RDRV project at the request of Plaintiff. Defendant

has fully complied with Plaintiff’s 2017 request that it cease work and not publish its RDRV

project.
                                                11
       84.     Admitted as to the screenshot. Denied that Defendant made any false claims.

Defendant relied on the PC Single-Player Mod Policy in good faith.

       85.     Admitted.

       86.     Admitted.

       87.     Admitted that Defendant spoke to Plaintiff. Denied that Defendant violated

Plaintiff’s rights. Defendant relied on the PC Single-Player Mod Policy in good faith.

       88.     Admitted.

       89.     Admitted as to the screenshot. Denied that the “current project” was RDR-DEP.

       90.     Admitted as to the screenshot. Denied that its mod projects were infringing.

Defendant relied on the PC Single-Player Mod Policy in good faith. Undersigned counsel is not

the lawyer referred to in the screenshot.

       91.     Admitted.

       92.     Denied. Defendant denies that this screenshot shows its statements. Defendant

denies any plan or intent to leak or distribute any mod files, secretly or otherwise. Defendant denies

willful disregard for Plaintiff’s rights. Defendant believes it was complying with Plaintiff’s PC

Single-Player Mod Policy. Defendant relied on Plaintiff’s mod policy.

       93.     Admitted.

       94.     Admitted as to the tweet. Denied that its mods were infringing. Defendant’s

comments reflected its determination to demonstrate to Take-Two that the mods fell within the

guidelines issued by Plaintiff. Defendant relied on the PC Single-Player Mod Policy in good faith.

       95.     Admitted as to the screenshot and that Defendant has generally solicited donations

from Patreon.com and Streamlabs.com supporters. Denied that it ever received any donations.

Denied that any solicitation was in return for creating the mods. Defendant always intended for

the mod to be free and never received any funds for developing it. Defendant relied on the PC
                                                 12
Single-Player Mod Policy in good faith.

The Infringing Programs Will Cause Irreparable Harm to Take-Two

       96.     Denied that Defendant’s mod projects will cause any harm to Plaintiff. Defendant

lacks knowledge and information sufficient to form a belief as to any of Plaintiff’s other

conclusions or assertions and generally denies same. Denied that defendant’s conduct was willful.

       97.     Denied. Defendant relied on the PC Single-Player Mod Policy in good faith. On

information and belief, User-created mods are generally not evaluated with Plaintiff’s quality

control system.

       98.     Denied. Users are allowed to modify Plaintiff’s games within the PC Single-Player

Mod Policy. Defendant relied on the PC Single-Player Mod Policy in good faith. Defendant

reasserts that it lost its mod projects due to a hard drive failure prior to the filing of this case and

Defendant’s knowledge of this action. Denied that defendant’s mod projects are infringing.

       99.     Denied. Defendant always intended the mod to be free. Defendant asserts that, in

order to make use of mods generally, users must first purchase a copy of the Plaintiff’s games.

Defendant denies that Plaintiff has been or would be harmed by its projects. Defendant relied on

the PC Single-Player Mod Policy in good faith. Defendant reasserts that it lost its mod projects

due to a hard drive failure prior to the filing of this case and Defendant’s knowledge of this action.

Defendant lacks information or knowledge sufficient to form a belief as to the remaining of

Plaintiff’s claims and conclusions.

       100.    Denied. Defendant lacks sufficient knowledge or information to form a belief as to

Plaintiff’s conclusions. Defendant denies that RDRI is a market substitute for RDRII.

       101.    Denied. Defendant’s mod projects did not add the RDRI map into RDRII.

Defendant’s mod projects would have required users to own purchased copies of Plaintiff’s games.

Defendant denies the presumed economic impact of the mod and asserts that it relied on Plaintiff’s
                                                  13
PC Single-Player Mod Policy in good faith. Defendant denies any remaining allegations.

       102.    Denied.

       103.    Denied. Plaintiff has suffered no damage and Defendant’s mod projects will never

be released. Not only has Defendant lost the mod project files permanently but Defendant has

agreed to cease its work on any mod projects for Plaintiff’s games unless expressly authorized.

                                     CLAIMS FOR RELIEF

                                          COUNT I
                    Direct Copyright Infringement (17 U.S.C. § 101 et seq.)

       104.    This is an incorporation paragraph.

       105.    Admitted.

       106.    Denied. Defendant lacks sufficient knowledge to make an assertion regarding the

ownership and copyright registration of the games.

       107.    Denied. Defendant lacks sufficient knowledge to make an assertion regarding

whether Plaintiff has secured exclusive rights to the games.

       108.    Denied. Defendant asserts that it developed the mods to be within the guidelines

issued by Plaintiff. Defendant

       109.    Denied. This paragraph states a conclusion at law to which no response is required.

Insofar as any denial is required, Defendant denies it acted deliberately, willfully, or in utter

disregard for Plaintiff’s rights. Defendant relied on the PC Single-Player Mod Policy in good faith.

       110.    Denied. Defendant never received any income or donations from the mods it

developed.

       111.    Denied. Defendant asserts that Plaintiff has not and cannot be harmed. Defendant

asserts that it developed the mods to be within the guidelines issued by Plaintiff. It never released

the mods nor can it as the project files are permanently lost.

                                                 14
       112.    Denied. Plaintiff is not entitled to injunctive relief because any alleged injury to

Plaintiff is not immediate, is not irreparable, and Plaintiff has an adequate remedy at law. As stated

above, Defendant’s mod project files are permanently lost.

       113.    Denied. Defendant has not released the mods and cannot release them. Defendant

denies that Plaintiff has been harmed. Defendant denies Plaintiff’s conclusions.

                                        COUNT II
                Contributory Copyright Infringement (17 U.S.C. § 101 et seq.)

       114.    This is an incorporation paragraph.

       115.    Affirmed.

       116.    Denied. Defendant lacks sufficient knowledge to make an assertion regarding the

ownership and copyright registration of the games.

       117.    Denied. Defendant lacks sufficient knowledge to make an assertion regarding

whether Plaintiff has secured exclusive rights to the games.

       118.    Denied. Defendant denies the mods were infringing and cannot release them

because they have been lost. Defendant relied on the PC Single-Player Mod Policy in good faith.

       119.    Denied. Defendant asserts that the mods were developed within the guidelines

issued by the Plaintiff. Defendant relied on the PC Single-Player Mod Policy in good faith.

       120.    Denied. Defendant asserts that the mods were developed within the guidelines

issued by the Plaintiff. Defendant denies that the mods will be released as they have been lost and

Defendant has agreed to cease its mod projects as to any of Plaintiff’s games.

       121.    Denied. Defendant asserts that the mods were developed within the guidelines

issued by the Plaintiff. Defendant can no longer release the mods because the projects files have

been lost. Defendant denies it acted deliberately, willfully, or in utter disregard for Plaintiff’s

rights. Defendant relied on the PC Single-Player Mod Policy in good faith.

                                                 15
         122.   Denied. Defendant received no donations for its mods and otherwise has received

no financial benefit.

         123.   Denied. Defendant denies that the Plaintiff has been harmed by an unreleased,

incomplete, and now lost mod. Defendant relied on the PC Single-Player Mod Policy in good faith.

         124.   Denied. Defendant has no access to the permanently lost project files. Defendant

has agreed to cease its mod projects as to any of Plaintiff’s games.

         125.   Denied. Defendant has not released the mods and cannot release them. Defendant

denies that Plaintiff has been harmed. Defendant denies Plaintiff’s conclusions.

                                          COUNT III
                                       Breach of Contract

         126.   This is an incorporation paragraph.

         127.   Denied. Defendant lacks sufficient knowledge to assert whether all clauses of the

user agreement are enforceable. Defendant has a medical condition and may lack capacity to

contract.

         128.   Denied. Defendant lacks sufficient knowledge to assert whether Plaintiff has

performed all conditions precedent. Defendant relied on the PC Single-Player Mod Policy in good

faith.

         129.   Affirmed. Defendant adds that it relied on the PC Single-Player Mod Policy in good

faith. Defendant has a medical condition and may lack the capacity to contract.

         130.   Denied. Defendant asserts that the mods were developed within the guidelines

issued by the Plaintiff. Defendant relied on the PC Single-Player Mod Policy in good faith.

         131.   Denied. Defendant denies breaching the user agreement. Defendant denies

Plaintiff’s conclusions.

                                           Count IV
                              Tortious Interference with Contract
                                                16
         132.   This is an incorporation paragraph.

         133.   Affirmed as to Defendant’s assent to the User Agreement. Denied that its mods

were in violation of Plaintiff’s PC Single-Player Mod Policy. Defendant has a medical condition

and may lack the capacity to contract.

         134.   Denied. Defendant lacks sufficient knowledge to assert whether Plaintiff has

performed all conditions precedent. Defendant relied on the PC Single-Player Mod Policy in good

faith.

         135.   Affirmed that Defendant is aware of the User Agreement. Defendant adds that it

relied on the PC Single-Player Mod Policy in good faith. Defendant has a medical condition and

may lack the capacity to contract.

         136.   Denied. Defendant asserts that the mods were developed within the guidelines

issued by the Plaintiff. Defendant has not released the mod and cannot as the files are permanently

lost as described above.

         137.   Denied. Defendant asserts that the mods were developed within the guidelines

issued by the Plaintiff. Defendant denies that it breached the User Agreement. Defendant denies

Plaintiff’s conclusions.

         138.   Denied. Defendant never released the mods and could not have damaged the

Plaintiff. Defendant adds that it relied on the PC Single-Player Mod Policy in good faith.

                                  AFFIRMATIVE DEFENSES

         139.   Capacity to Contract. On information and belief, the Defendant has a medical

condition and may not have the capacity to contract.

         140.   Arbitration and Award. Plaintiff’s User Agreement contains a binding arbitration

clause requiring the parties to resolve all disputes between them. ECF No. 1 Ex. 4.

         141.   Failure to State a Claim. Plaintiff has failed to state a claim upon which relief can
                                                 17
be granted.

           142.    Express or Implied License, Waiver, Acquiescence. Defendant relied upon

Plaintiff’s PC Single-Player Mod Policy attached as Exhibit A.

           143.    Estoppel, Detrimental Reliance. Defendant relied upon Plaintiff’s PC Single-

Player Mod Policy attached as Exhibit A.

           144.    No Actual Harm or Injury, De Mininis Damages. Defendant’s actions have not

harmed Plaintiff or any harm to Plaintiff is so small as to be not legally cognizable.

           145.    Innocent Infringement. Defendant asserts that, if it is an infringer, it is an

“innocent infringer”, and was not aware and had no reason to believe that its acts constituted an

infringement of Plaintiff’s rights.

           146.    Injunctive Relief. Plaintiff is not entitled to injunctive relief because any alleged

injury to Plaintiff is not immediate, is not irreparable, and Plaintiff has an adequate remedy at law.

                                                Counterclaims

                    Counterclaim 1: Declaratory Judgment for Non-Infringement

           147.     Plaintiff asserts claims of Direct and Contributory Copyright Infringement, Breach

of Contract, and Tortious Interference against Defendant.

           148.    Plaintiff, either directly or through its affiliate, Rockstar Games, maintains a

published mod policy available online2 and attached here as Exhibit A.

           149.    Plaintiff’s PC Single-Player Mods Policy states:

           Rockstar Games believes in reasonable fan creativity, and, in particular, wants creators to
           showcase their passion for our games. After discussions with Take-Two, Take-Two has
           agreed that it generally will not take legal action against third-party projects involving
           Rockstar’s PC games that are single-player, non-commercial, and respect the intellectual
           property (IP) rights of third parties. This does not apply to (i) multiplayer or online
           services; (ii) tools, files, libraries, or functions that could be used to impact multiplayer or
           online services, or (iii) use or importation of other IP (including other Rockstar IP) in the

2
    https://support.rockstargames.com/articles/115009494848/PC-Single-Player-Mods
                                                       18
       project; or (iv) making new games, stories, missions, or maps. This is not a license, and it
       does not constitute endorsement, approval, or authorization of any third-party project.
       Take-Two reserves the right to object to any third-party project, or to revise, revoke
       and/or withdraw this statement at any time in their own discretion. This statement does
       not constitute a waiver of any rights that Take-Two may have with respect to third-party
       projects.

       150.   Defendant believes it acted within the Plaintiff’s User Agreement (ECF No. 1 Ex.

4) and PC Single-Player Mod Policy (Ex. A).

       151.   Defendant also believes the Plaintiff impliedly authorizes mods of its games.

allowing

       152.   Defendant did not intend to create any unauthorized mods for Plaintiff’s games.

       153.   Defendant believes it did not create any unauthorized mods for Plaintiff’s games.

       154.   Defendant has not released any unauthorized mods for Plaintiff’s games.

       155.   Defendant wishes that this Court issue a declaration of its non-infringement.

                         Counterclaim 2: Declaration re: Arbitration

       156.   Plaintiff’s User Agreement (ECF No. 1 Ex. 4) contains a binding Arbitration

Clause, reproduced below:




       [This section intentionally left blank. The Arbitration clause continues below.]




                                                19
       157.   The User Agreement requires disputes among the parties that are not filed in

small claims court to be adjudicated by “Judicial Arbitration Mediation Services, Inc. (“JAMS”)

pursuant to the JAMS Streamlined Arbitration Rules and Procedures effective July 1, 2014 (the

“JAMS Rules”)”.

       158.   Plaintiff is the drafter of the User Agreement.

       159.   Defendant is a consumer.

       160.   Defendant lacks the ability to pay arbitration fees and requests the Court order the

                                               20
parties to adjudicate this dispute before JAMS or another arbiter at Plaintiff’s expense.



                                       PRAYER FOR RELIEF



       WHEREFORE, Defendant respectfully requests this honorable Court find and conclude

as follows:

       A. That Defendant’s mods did not infringe on Plaintiff’s Copyrights;

                 a. In the alternative, that, if Defendant is an infringer, it is an innocent infringer;

       B. That Defendant’s mods did not Breach Plaintiff’s User Agreement and PC Single-

              Player Mod Policy;

       C. That the parties must adjudicate their dispute before JAMS or another arbiter;

       D. That Plaintiff is responsible for the costs of the JAMS arbitration;

       E. That Defendant lacks capacity to fully understand and assent to the User Agreement;

       F. Any and all other relief the Court deems just and proper.




       Dated: March 9, 2020.                         Respectfully submitted,

                                                     Leonard J. French, Esq.
                                                     PA Bar: 312413
                                                     Attorney for John Doe
                                                     The Law Firm of Leonard J. French
                                                     PO Box 37635 #75055
                                                     Philadelphia, Pennsylvania 19101-0635
                                                     P: (610) 466-5644
                                                     F: (888) 262-0632
                                                     E: ljfrench@leonardjfrench.com




                                                   21
